Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 16, 2021

                                      No. 04-21-00095-CV

                                    MEAT SUPPLY, LLC,
                                        Appellant

                                                v.

                                 510 GOOD LATIMER, LLC,
                                         Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-CI-11151
                         Honorable Angelica Jimenez, Judge Presiding

                                         ORDER
        Appellant’s reply brief was originally due September 7, 2021. We granted appellant’s
first motion for extension of time, extending the deadline for filing the reply brief to October 7,
2021. On October 6, 2021, appellant filed a motion requesting an additional extension of time
until November 5, 2021, and we granted appellant’s motion.

       On November 5, 2021, appellant filed a motion requesting an additional extension of
time until November 15, 2021, for a total extension of sixty-nine days. After consideration, we
GRANT the motion and ORDER appellant to file its brief by November 15, 2021. Counsel is
advised that further requests for extensions of time will be disfavored.


       It is so ORDERED on this 16th day of November, 2021.

                                                                       PER CURIAM




       ATTESTED TO: ______________________________
                    MICHAEL A. CRUZ, Clerk of Court